                                                                                FILED
                                                                     CLERK, U.S. DISTRICT COURT

 1
                                                                           NOV ~ 4 2019
 2
                                                                    CENTRAL DIST~CT OF CALiFORNiA
 3                                                                  gy     ,              DEAUTY


 4

 5

 6

                      UNITED STATES DISTRICT COURT
 s                   CENTRAL DISTRICT OF CALIFORNIA
 9

l0 ~ UNITED STATES OF AMERICA,                     Case No.. C~Q~ -- ~~~~j- ~,~f

11                        Plaintiff,

12            vs.                                  ORDER OF DETENTION AFTER HEARING
                                                     [Fed.R.Crim.P. 32.1(a) (6);
13                                                    18 U.S.C. 3143(a)]

14
     C~,~n~i~ ~+~r1,o ~tghe~v
                          Defendant.
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant   issued    by    the   United       States   District      Court      for      the

20   ~¢,~a~ ~S'~. ~~`fq,               for alleged violations) of the terms and

21   conditions of        is/ er [probation]           upervised relea            and

22          The   Court    having   conducted      a    detention    hearing       pursuant         to
23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.    ~- The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. ~ 3142(b) or (c).                    This finding is

28          based on   ~Y1s~.-~v.~~ ~~~ (~[S~° ~.~5~                   I./~<<    ~,P~ ~~{~.~,r
                                                                                             ~~
                 ~V-'t.r~~ ~y~t ~ ~~r Q
l

2

3

4         and/or

5    B.   ( )   The defendant has not met his/her burden of establishing by

6         clear and convincing evidence that he/she is not likely to pose

7         a danger to the safety of any other person or the community if

8         released under 18 U.S.C. ~ 3142(b) or (c).     This finding is based

9         on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:
                tt ~
                   ~'~ ~ 9

18

19

20                                         UNITES STATES MAGISTRATE JUDGE

21
                                                  ~A~JL L. d~~4~A~4~9~
22

23

24

25

26

27

28

                                       2
